United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 00-2475
                                   ___________

Edna H. Jokinen,                        *
                                        *
            Appellant,                  *
                                        *
      v.                                * Appeal from the United States
                                        * District Court for the District
William J. Henderson, Postmaster        * of Minnesota.
General, United States Postal Service, *
                                        *         [UNPUBLISHED]
            Appellee.                   *
                                   ___________

                          Submitted: December 7, 2000

                               Filed: December 20, 2000
                                   ___________

Before McMILLIAN, BOWMAN, and MORRIS SHEPPARD ARNOLD, Circuit
      Judges.
                         ___________

PER CURIAM.

       Edna Jokinen appeals the district court’s dismissal of her employment
discrimination complaint. Ms. Jokinen, a postal clerk, filed this action against the
Postmaster General of the United States Postal Service (USPS) following a limited-duty
assignment from the Department of Labor (DOL). Using a form Title VII complaint,
she complained of “[d]iscrimination because of being placed on light duty due to job
related injury (physical disability).” The form provided boxes--for race, color, sex,
religion, and national origin--to indicate the nature of the discriminatory action.
Leaving these blank, Ms. Jokinen handwrote “Physical Disability” and checked an
accompanying handwritten box. She attached a copy of the USPS’s final agency
decision, which listed the particular actions she had unsuccessfully challenged in her
administrative charge (primarily involving her working conditions).

      Ms. Jokinen later filed a motion for summary judgment, which the district court
struck for failing to comply with a local rule. Acting sua sponte, the court also
dismissed Ms. Jokinen’s complaint for failure to state a claim, reasoning that Title VII
does not proscribe disability discrimination.

      We review de novo dismissals for failure to state a claim, which are appropriate
only when the plaintiff can prove no set of facts entitling her to relief. See Ring v. First
Interstate Mortgage, Inc., 984 F.2d 924, 926 (8th Cir. 1993). We believe that Ms.
Jokinen pleaded facts supporting a claim under the Rehabilitation Act. See
29 U.S.C. § 794(a) (“No otherwise qualified individual with a disability . . . shall,
solely by reason of her or his disability . . . be subjected to discrimination under any
program or activity conducted . . . by the United States Postal Service.”). Her form
complaint was not subject to dismissal just because it was submitted on the wrong
form. See Hopkins v. Saunders, 199 F.3d 968, 973 (8th Cir. 1999) (“‘[I]t is the facts
well pleaded, not the theory of recovery or legal conclusions,’ that state a cause of
action and put a party on notice.”) (quoted case omitted), cert. denied, 121 S. Ct. 176
(2000). We reject the USPS’s contention that a Rehabilitation Act claim would be
barred by 5 U.S.C. § 8128(b): Ms. Jokinen does not challenge the DOL’s limited-duty
job offer; instead, she complains of discrimination by the USPS because of her limited-
duty status, stemming from a disability. We also reject the USPS’s argument that Ms.
Jokinen did not sufficiently demonstrate an adverse employment action. See Ring, 984
F.2d at 926-27 (prima facie case is evidentiary standard, which is not proper measure
of whether complaint fails to state claim).

       Accordingly, we reverse.

                                            -2-
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                               -3-